STEWART, J.
In this ease the respondent recovered a judgment against the appellant for the sum of $1,200 for breach of the terms of a lease. The appellant moved for a new trial, which was denied by the trial court, and this appeal is from the order overruling the motion for a new trial.
In this court, respondent moves to strike the bill of exceptions from the transcript and to dismiss the appeal. The first motion must be sustained upon the authority of Buckle *691v. McConaghy, 11 Ida. 533, 83 Pac. 525, which is followed and approved. The second motion must be sustained upon the authority of Smith v. American Falls Canal & Power Co., 15 Ida. 89, 95 Pac. 1059, which is followed and approved. The appeal, therefore, in this case is dismissed. Costs awarded to respondent.
(March 6, 1909.)
[99 Pac. 1053.]
Ailshie, J., concurs.